Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 1 of 238 Page ID #8




                Exhibit A
                                                                         #9 Co. CircuitFILED
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 2 of 238 Page ID Clay           Court
                                                                                    4th Judicial Circuit
                                                                             Date: 5/13/2020 4:01 PM
                                                                                        Crystal Ballard
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 3 of 238 Page ID #10
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 4 of 238 Page ID #11
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 5 of 238 Page ID #12
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 6 of 238 Page ID #13
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 7 of 238 Page ID #14
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 8 of 238 Page ID #15
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 9 of 238 Page ID #16
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 10 of 238 Page ID #17
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 11 of 238 Page ID #18
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 12 of 238 Page ID #19
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 13 of 238 Page ID #20
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 14 of 238 Page ID #21
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 15 of 238 Page ID #22
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 16 of 238 Page ID #23
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 17 of 238 Page ID #24
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 18 of 238 Page ID #25
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 19 of 238 Page ID #26
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 20 of 238 Page ID #27
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 21 of 238 Page ID #28
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 22 of 238 Page ID #29
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 23 of 238 Page ID #30
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 24 of 238 Page ID #31
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 25 of 238 Page ID #32
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 26 of 238 Page ID #33
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 27 of 238 Page ID #34
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 28 of 238 Page ID #35
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 29 of 238 Page ID #36
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 30 of 238 Page ID #37
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 31 of 238 Page ID #38
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 32 of 238 Page ID #39
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 33 of 238 Page ID #40
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 34 of 238 Page ID #41
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 35 of 238 Page ID #42
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 36 of 238 Page ID #43
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 37 of 238 Page ID #44
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 38 of 238 Page ID #45
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 39 of 238 Page ID #46
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 40 of 238 Page ID #47
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 41 of 238 Page ID #48
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 42 of 238 Page ID #49
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 43 of 238 Page ID #50
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 44 of 238 Page ID #51
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 45 of 238 Page ID #52
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 46 of 238 Page ID #53
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 47 of 238 Page ID #54
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 48 of 238 Page ID #55
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 49 of 238 Page ID #56
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 50 of 238 Page ID #57
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 51 of 238 Page ID #58
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 52 of 238 Page ID #59
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 53 of 238 Page ID #60
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 54 of 238 Page ID #61
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 55 of 238 Page ID #62
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 56 of 238 Page ID #63
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 57 of 238 Page ID #64
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 58 of 238 Page ID #65
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 59 of 238 Page ID #66
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 60 of 238 Page ID #67
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 61 of 238 Page ID #68
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 62 of 238 Page ID #69
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 63 of 238 Page ID #70
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 64 of 238 Page ID #71
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 65 of 238 Page ID #72
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 66 of 238 Page ID #73
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 67 of 238 Page ID #74
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 68 of 238 Page ID #75
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 69 of 238 Page ID #76
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 70 of 238 Page ID #77
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 71 of 238 Page ID #78
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 72 of 238 Page ID #79
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 73 of 238 Page ID #80
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 74 of 238 Page ID #81
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 75 of 238 Page ID #82
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 76 of 238 Page ID #83
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 77 of 238 Page ID #84
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 78 of 238 Page ID #85
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 79 of 238 Page ID #86
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 80 of 238 Page ID #87
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 81 of 238 Page ID #88
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 82 of 238 Page ID #89
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 83 of 238 Page ID #90
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 84 of 238 Page ID #91
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 85 of 238 Page ID #92
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 86 of 238 Page ID #93
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 87 of 238 Page ID #94
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 88 of 238 Page ID #95
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 89 of 238 Page ID #96
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 90 of 238 Page ID #97
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 91 of 238 Page ID #98
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 92 of 238 Page ID #99
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 93 of 238 Page ID #100
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 94 of 238 Page ID #101
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 95 of 238 Page ID #102
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 96 of 238 Page ID #103
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 97 of 238 Page ID #104
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 98 of 238 Page ID #105
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 99 of 238 Page ID #106
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 100 of 238 Page ID #107
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 101 of 238 Page ID #108
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 102 of 238 Page ID #109
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 103 of 238 Page ID #110
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 104 of 238 Page ID #111
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 105 of 238 Page ID #112
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 106 of 238 Page ID #113
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 107 of 238 Page ID #114
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 108 of 238 Page ID #115
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 109 of 238 Page ID #116
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 110 of 238 Page ID #117
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 111 of 238 Page ID #118
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 112 of 238 Page ID #119
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 113 of 238 Page ID #120
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 114 of 238 Page ID #121
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 115 of 238 Page ID #122
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 116 of 238 Page ID #123
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 117 of 238 Page ID #124
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 118 of 238 Page ID #125
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 119 of 238 Page ID #126
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 120 of 238 Page ID #127
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 121 of 238 Page ID #128
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 122 of 238 Page ID #129
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 123 of 238 Page ID #130
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 124 of 238 Page ID #131
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 125 of 238 Page ID #132
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 126 of 238 Page ID #133
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 127 of 238 Page ID #134
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 128 of 238 Page ID #135
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 129 of 238 Page ID #136
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 130 of 238 Page ID #137
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 131 of 238 Page ID #138
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 132 of 238 Page ID #139
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 133 of 238 Page ID #140
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 134 of 238 Page ID #141
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 135 of 238 Page ID #142
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 136 of 238 Page ID #143
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 137 of 238 Page ID #144
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 138 of 238 Page ID #145
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 139 of 238 Page ID #146
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 140 of 238 Page ID #147
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 141 of 238 Page ID #148
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 142 of 238 Page ID #149
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 143 of 238 Page ID #150
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 144 of 238 Page ID #151
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 145 of 238 Page ID #152
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 146 of 238 Page ID #153
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 147 of 238 Page ID #154
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 148 of 238 Page ID #155
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 149 of 238 Page ID #156
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 150 of 238 Page ID #157
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 151 of 238 Page ID #158
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 152 of 238 Page ID #159
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 153 of 238 Page ID #160
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 154 of 238 Page ID #161
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 155 of 238 Page ID #162
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 156 of 238 Page ID #163
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 157 of 238 Page ID #164
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 158 of 238 Page ID #165
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 159 of 238 Page ID #166
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 160 of 238 Page ID #167
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 161 of 238 Page ID #168
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 162 of 238 Page ID #169
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 163 of 238 Page ID #170
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 164 of 238 Page ID #171
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 165 of 238 Page ID #172
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 166 of 238 Page ID #173
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 167 of 238 Page ID #174
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 168 of 238 Page ID #175
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 169 of 238 Page ID #176
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 170 of 238 Page ID #177
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 171 of 238 Page ID #178
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 172 of 238 Page ID #179
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 173 of 238 Page ID #180
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 174 of 238 Page ID #181
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 175 of 238 Page ID #182
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 176 of 238 Page ID #183
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 177 of 238 Page ID #184
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 178 of 238 Page ID #185
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 179 of 238 Page ID #186
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 180 of 238 Page ID #187
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 181 of 238 Page ID #188




                   Exhibit B
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 182 of 238 Page ID #189
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 183 of 238 Page ID #190
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 184 of 238 Page ID #191
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 185 of 238 Page ID #192



                    CERTIFICATE OF FILING AND SERVICE

       I hereby certify that on April 27, 2020, I electronically filed the foregoing

 Notice of Interlocutory Appeal with the Clerk of the Circuit Court for the Fourth

 Judicial Circuit, Clay County, Illinois, by using the Odyssey eFileIL system.

       I further certify that the other participant in this appeal, named below, is not

 a registered service contact on the Odyssey eFileIL system, and thus was served by

 transmitting a copy from my e-mail address to the e-mail address of record indicated

 below on April 27, 2020.

              Thomas G. DeVore
              tom@silverlakelaw.com

       Under penalties as provided by law pursuant to section 1-109 of the Illinois

 Code of Civil Procedure, I certify that the statements set forth in this instrument

 are true and correct to the best of my knowledge, information, and belief.

                                                /s/ Nadine J. Wichern
                                                NADINE J. WICHERN
                                                Assistant Attorney General
                                                100 West Randolph Street
                                                12th Floor
                                                Chicago, Illinois 60601
                                                (312) 814-5659/1497
                                                Primary e-service:
                                                CivilAppeals@atg.state.il.us
                                                Secondary e-service:
                                                nwichern@atg.state.il.us
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 186 of 238 Page ID #193




                   Exhibit C
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 187 of 238 Page ID #194
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 188 of 238 Page ID #195




                  Exhibit D
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 189 of 238 Page ID #196
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 190 of 238 Page ID #197
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 191 of 238 Page ID #198




                   Exhibit E
                                                                                           FILED
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 192 of 238 Page ID Clay
                                                                           #199 Co. Circuit Court
                                                                                        4th Judicial Circuit
                                                                                 Date: 4/23/2020 4:03 PM
                                                                                            Crystal Ballard




                                                           2020CH6
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 193 of 238 Page ID #200
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 194 of 238 Page ID #201
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 195 of 238 Page ID #202
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 196 of 238 Page ID #203
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 197 of 238 Page ID #204
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 198 of 238 Page ID #205
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 199 of 238 Page ID #206
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 200 of 238 Page ID #207
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 201 of 238 Page ID #208
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 202 of 238 Page ID #209
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 203 of 238 Page ID #210
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 204 of 238 Page ID #211
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 205 of 238 Page ID #212
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 206 of 238 Page ID #213
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 207 of 238 Page ID #214
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 208 of 238 Page ID #215
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 209 of 238 Page ID #216
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 210 of 238 Page ID #217
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 211 of 238 Page ID #218
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 212 of 238 Page ID #219
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 213 of 238 Page ID #220
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 214 of 238 Page ID #221
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 215 of 238 Page ID #222
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 216 of 238 Page ID #223
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 217 of 238 Page ID #224
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 218 of 238 Page ID #225
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 219 of 238 Page ID #226
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 220 of 238 Page ID #227
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 221 of 238 Page ID #228




                   Exhibit F
                                                                                           FILED
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 222 of 238 Page ID Clay
                                                                           #229 Co. Circuit Court
                                                                                        4th Judicial Circuit
                                                                                 Date: 4/23/2020 4:03 PM
                                                                                            Crystal Ballard




                                                             2020CH6
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 223 of 238 Page ID #230
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 224 of 238 Page ID #231
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 225 of 238 Page ID #232
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 226 of 238 Page ID #233




                  Exhibit G
                                                                                           FILED
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 227 of 238 Page ID Clay
                                                                           #234 Co. Circuit Court
                                                                                        4th Judicial Circuit
                                                                                 Date: 4/23/2020 4:03 PM
                                                                                            Crystal Ballard




                                                             2020CH6
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 228 of 238 Page ID #235
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 229 of 238 Page ID #236
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 230 of 238 Page ID #237
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 231 of 238 Page ID #238
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 232 of 238 Page ID #239
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 233 of 238 Page ID #240




                  Exhibit H
  Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 234 of 238 Page ID #241




                               SUPREME COURT OF ILLINOIS
                                        SUPREME COURT BUILDING
                                           200 East Capitol Avenue
                                      SPRINGFIELD, ILLINOIS 62701-1721
CAROLYN TAFT GROSBOLL                                                    FIRST DISTRICT OFFICE
      Clerk of the Court                                                 160 North LaSalle Street, 20th Floor
                                               May 11, 2020              Chicago, IL 60601-3103
(217) 782-2035                                                           (312) 793-1332
TDD: (217) 524-8132                                                      TDD: (312) 793-6185


    Sarah Ann Hunger
    Office of the Illinois Attorney General
    100 West Randolph Street, 12th Floor
    Chicago, IL 60601

                      In re:   Bailey v. Pritzker
                               125952

    Dear Sarah Ann Hunger:

    Enclosed is an order entered May 11, 2020, by the Supreme Court of Illinois in the
    above-captioned cause.



                                             Very truly yours,




                                       Clerk of the Supreme Court


     cc:     Benna Ruth Solomon
             Jessica Megan Scheller
             Hon. Michael D. McHaney
             Nadine Jean Wichern
             Paul Anthony Castiglione
             Stephen Grassie Collins
             Steven Mark Wallace
             Thomas Guy DeVore
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 235 of 238 Page ID #242

                                           125952

                                           IN THE

                              SUPREME COURT OF ILLINOIS


  Darren Bailey,                               )
                                               )
     Appellee                                  )
                                               )   Appeal from
     v.                                        )   Appellate Court
                                               )   Fifth District
  Governor Jay Robert Pritzker, in his         )   5-20-0148
  official capacity,                           )   20CH6
                                               )
     Appellant                                 )
                                               )
                                               )
                                               )
                                               )
                                               )



                                         ORDER

          This cause coming to be heard on the motion of appellant, Jay Robert Pritzker, an

 objection having been filed by appellee, Darren Bailey, and the Court being fully advised

 in the premises;

          IT IS ORDERED that the supplemental emergency motion for a supervisory

 order is denied. Appellant’s request to withdraw the motion for direct appeal pursuant to

 Supreme Court Rule 302(b) and/or a supervisory order is allowed.

          Order entered by the Court.




                                                                              FILED
                                                                          May 11, 2020
                                                                        SUPREME COURT
                                                                            CLERK
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 236 of 238 Page ID #243




                    Exhibit I
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 237 of 238 Page ID #244




              NOTICE
                                        2020 IL App (5th) 200148-U                 NOTICE
   Decision filed 05/01/20. The                                         This order was filed under
   text of this decision may be
                                              NO. 5-20-0148             Supreme Court Rule 23 and
   changed or corrected prior to                                        may not be cited as precedent
   the filing of a Petition for                                         by any party except in the
   Rehearing or the disposition of               IN THE                 limited circumstances allowed
   the same.
                                                                        under Rule 23(e)(1).

                                     APPELLATE COURT OF ILLINOIS

                              FIFTH DISTRICT
 ________________________________________________________________________

 DARREN BAILEY,                                 )  Appeal from the
                                                )  Circuit Court of
        Plaintiff-Appellee,                     )  Clay County.
                                                )
 v.                                             )  No. 20-CH-6
                                                )
 J.B. PRITZKER, in His Official Capacity as the )
 Governor of the State of Illinois,             )  Honorable
                                                )  Michael D. McHaney,
        Defendant-Appellant.                    )  Judge, presiding.
 ________________________________________________________________________

           JUSTICE MOORE delivered the judgment of the court.
           Justices Barberis and Wharton concurred in the judgment.

                                               ORDER

 ¶1        Held: Where the plaintiff-appellee consented to the requested relief sought by the
                 defendant-appellant to vacate the circuit court’s entry of a temporary
                 restraining order, such relief is granted.

 ¶2        On April 23, 2020, the plaintiff, Darren Bailey, filed a complaint against the

 defendant, Governor of Illinois J.B. Pritzker, in the circuit court of Clay County. The

 complaint sought a declaration that the defendant’s emergency powers lapsed 30 days

 following his initial disaster proclamation and an injunction preventing the defendant from

 enforcing a stay-at-home order against him. The plaintiff additionally filed a motion for a

 temporary restraining order (TRO) and a preliminary injunction. On April 27, 2020, the
                                           1
Case 3:20-cv-00474-GCS Document 1-1 Filed 05/21/20 Page 238 of 238 Page ID #245



 circuit court granted the requested TRO enjoining the defendant from enforcing the stay-

 at-home order against the plaintiff and from further entering any similar executive orders

 against the plaintiff. On that same day, the defendant filed a timely notice of interlocutory

 appeal from said order. On April 30, 2020, the plaintiff filed in this court a consent to entry

 of order vacating temporary restraining order. In that motion, the plaintiff stated that he

 consented to the vacating of the TRO entered by the circuit court and asked that the TRO

 be vacated and the matter remanded back to the circuit court for further proceedings.

 ¶3     As a result of the plaintiff’s consent to the relief sought by the defendant and

 pursuant to the plaintiff’s request, we hereby vacate the TRO entered by the circuit court

 and this matter is remanded to the circuit court for further proceedings.



 ¶4     Vacated and remanded.




                                               2
